Citation Nr: 0819623	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  05-24 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
prostate cancer treatment and the residuals of a 
prostatectomy.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
September 1959.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
compensation under 38 U.S.C.A. § 1151. 

The veteran testified before the Board sitting at the RO in 
March 2008.  A transcript of the hearing is associated with 
the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1); 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 
1333-35 (Fed. Cir. 2006) (holding that notice cannot be 
cobbled together out of unrelated decisional and post-
decisional documents, such as rating decisions and statements 
of the case).
Here, the RO provided correspondence in May 2001 that did not 
meet these requirements.  Therefore, additional notice 
followed by a readjudication and an opportunity for the 
veteran to respond is necessary. 

The veteran contends that he has an additional disability as 
a consequence of VA treatment for prostate cancer.  
Specifically, he contends that VA unnecessarily delayed 
examinations and diagnostic tests, that prostate surgery at a 
VA Medical Center in March 1999 was improper because some 
cancer cells remained in the surgical margins so he now faces 
the possibility of radiation, and that he now must be 
periodically monitored for early detection and treatment of 
any further disease.   

In an RO hearing in April 2006 and in a March 2008 Board 
hearing, the veteran stated that he sought VA examination and 
treatment for a prostate disorder in March 1998 when he moved 
to a state veteran's home.  The disorder had been diagnosed 
and treated prior to that time by medical staff from a 
private hospital located at a city boarding home.  Medical 
care at the state home was provided by the staff of the VA 
outpatient clinic in Spring City, Pennsylvania, and at the VA 
Medical Center VAMC in Philadelphia.  The veteran stated that 
he received care and advice from physicians at both VA 
facilities over the course of his treatment that included 
blood tests in March 1998 and November 1998, a prostate 
biopsy in January 1999, a radical prostatectomy in March 
1999, and follow-up treatment continuing to the present.  
However, the file contains no records from the Spring City 
Clinic with the exception of a laboratory report of a 
prostate specific antigen test ordered by a clinic physician 
in March 1998.  Records of outpatient care leading up to and 
after the surgery appear to be incomplete as they do not show 
as many interactions with providers or diagnostic tests as 
were reported by the veteran.  Further, there is no record of 
consent or detailed operation report for the prostatectomy in 
March 1999.  The RO incorrectly requested records from a 
contract surgeon's parent hospital even though the procedure 
was performed at a VAMC. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. 
App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  As these records are relevant 
to the timeliness and outcome of the treatment, complete 
inpatient and outpatient treatment records including records 
of consent and subsequent surgery are necessary to decide the 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran and his 
representative, if appointed, with notice 
of the legal criteria and evidence 
necessary to substantiate the claim, the 
evidence VA will seek to provide and the 
evidence the claimant is expected to 
provide.  

2.  Request all VA medical records 
pertaining to the veteran from the VA 
outpatient clinic in Spring City, 
Pennsylvania and the VAMC Philadelphia 
from March 1998 to the present.  
Specifically request the record of 
consent for any preliminary biopsy 
procedures and for the radical 
prostatectomy in March 1999, and the 
detailed operating reports for those 
surgical procedures. Associate any 
records obtained with the claims file.  

3.  Then, readjudicate the claim for 
compensation under 38 U.S.C.A. § 1151 for 
treatment for prostate cancer and the 
residuals of a prostatectomy.  If the 
decision remains adverse to the veteran, 
provide the veteran and his 
representative, if any, with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



